Citation Nr: 1114748	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-02 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus (DM) with erectile dysfunction (ED), peripheral neuropathy and retinopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1968 to June 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which assigned an initial rating of 20 percent for DM with ED and peripheral neuropathy.  In an October 2005 rating decision, service connection was granted for diabetic retinopathy and the retinopathy was rated with the Veteran's DM and associated complications of ED and peripheral neuropathy.  The disability evaluation assigned remained 20 percent.    

This case was most recently before the Board in February 2010, at which time it was remanded for additional development.  While the case was in remand status, the Veteran was granted service connection for a nuclear sclerotic cataract of the left eye and pseudophakia of the right eye with a rating of 30 percent, effective April 26, 2004.  The Veteran has not appealed the rating assigned for this disability.  

The case has now been returned to the Board for further appellate action.


FINDING OF FACT

1.  The Veteran's DM requires insulin and a restricted diet for control and results in ED and peripheral neuropathy of the upper extremities, but has not required medically prescribed regulation of activities.

2.  The extent of impairment from the Veteran's peripheral neuropathy cannot be determined because of the Veteran's failure to appear for a VA examination without good cause.

3.  The Veteran does not have penile deformity.






CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for DM with ED, peripheral neuropathy, cataracts and retinopathy have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7522, § 4.120, Diagnostic Code 7913, § 4.124a (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed a letter in July 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In November 2006, the Veteran was mailed a letter providing him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  The Veteran was afforded the appropriate VA examinations.  The Board notes that the Veteran was scheduled for a VA examination in July 2010 in order to accurately determine the current level of severity of all impairment resulting from his service-connected DM.  A review of the record shows that the Veteran was provided adequate notice informing him of the date, time, and place of the scheduled examination; however, the Veteran failed to report for the scheduled examination without explanation.  Therefore, the Board finds that VA has fulfilled its duty to assist the Veteran with regard to scheduling him for appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

DM is rated under 38 C.F.R. § 4.120, Diagnostic Code 7913.  Under Diagnostic Code 7913 a 20 percent disability rating is warranted for DM requiring insulin and restricted diet, or oral hypoglycemic and restricted diet.  A 40 percent disability rating is warranted for DM requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent disability rating is warranted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent disability rating is warranted for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran asserts that he is entitled to a higher disability rating for his DM because he has to regulate his activities as a result of complications of his DM, to include hypoglycemic reactions.  

In July 2005, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he first became aware that he was diabetic when he was 26 years old.  He denied experiencing any ketoacidosis or hypoglycemic reactions that had required hospitalization.  He reported that he had been following a 1300 calorie per day diet and had lost approximately 13 pounds since March 2005.  He reported that he was very active and had continued to work up until recently.  The Veteran reported that his DM was a minor factor in his decision to retire.  The Veteran reported walking 5-10 miles per day.  The Veteran reported that he had been on insulin since he was first diagnosed with DM.  The Veteran reported that he saw his diabetic care provider once every six months and denied experiencing any loss of strength or fatigue.  The Veteran reported that he could walk up two flights of stairs while carrying a bag of groceries without any problem.    

The Veteran reported that he did have some mild retinopathy in both eyes that was being monitored by his doctor.  He reported that he had a cataract removed from his right eye approximately eight years prior to the exam.  The Veteran reported intermittent numbness in his hands and legs.  He reported that the periods of numbness could last intermittently for two days and then not occur again for a week.  He denied experiencing burning or tingling in his hands or feet, but did report some tingling in his legs.  The Veteran reported that he had been experiencing symptoms of erectile dysfunction for approximately two years, but that he did not take Viagra or other medication for fear that it would cause cardiac problems.  The examiner confirmed the diagnosis of DM and noted that it was under poor control.  The examiner also diagnosed retinopathy, peripheral neuropathy in the upper extremities, and erectile dysfunction that were all at least as likely as not secondary to the Veteran's DM.  

In October 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he checked his blood sugar level at least once daily.  He reported that his average blood sugar level was in the 150s.  The Veteran reported that he experienced occasional episodes of low sugar reactions that were manifested by lightheadedness and tremors.  He reported that he was not sure of the frequency of the episodes, but that they were resolved by food intake.  The Veteran denied symptoms of hyperglycemia and denied a history of ketoacidosis.  The Veteran reported that he had been hospitalized twice for high blood sugar "awhile ago," but could not provide specific dates.  The Veteran reported that he had difficulty following a diet, but that he at least tried to stay away from concentrated sugars.  He reported that he still took insulin and that he saw his diabetic care provider approximately four times per year.  He reported that he had not been seen in the last year for ketoacidosis, hyperglycemia, or hypoglycemia.  The Veteran denied any loss of strength, but did report that he experienced easy fatigability as a result of his DM.  

The Veteran reported vague symptoms of generalized numbness of the upper and lower extremities.  The Veteran reported that the numbness in his lower extremities affected the whole leg.  He reported that he did not experience tingling, numbness, or a burning sensation in the stocking glove distribution to the feet or toes.  He reported that both his upper extremities were tingly to the forearm.  He reported that the symptoms had gradually progressed since his VA examination in July 2005.  He reported that he had experienced constant generalized numbness for the last several weeks.  The Veteran also reported experiencing erectile dysfunction, but again denied taking medication for the problem.  

The examiner continued the diagnosis of insulin dependent DM.  The examiner also reported that the Veteran had symptoms of atypical neuropathy of the upper and lower extremities.  However, the examiner noted that while the Veteran was not symptomatic for typical stocking glove distribution, given the Veteran's long history of DM, it was at least as likely as not that the Veteran's symptoms of numbness were neuropathy and were secondary to his DM.  The examiner also continued the Veteran's diagnosis of erectile dysfunction that was secondary to his DM.

As noted above, the Veteran was scheduled for a July 2010 VA examination to determine the current level of severity of all impairment resulting from his DM, to include the level of severity of his peripheral neuropathy.  The Veteran was afforded appropriate notice of this examination yet failed to report without explanation.  

When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2010).  Therefore, the Board is limited to the evidence of record in deciding this appeal.    

The Board notes that the Veteran was also provided VA eye examinations in October 2009 and June 2010.  It was found that the Veteran had nuclear sclerotic cataracts and pseudophakia that was secondary to his DM.  The Veteran was ultimately granted a separate evaluation for this disability in a February 2011 rating decision.  Therefore, the Board will not discuss the Veteran's eye examinations because the eye disability issue is not before the Board.  In this regard, the Board notes that the impairment from the Veteran's retinopathy is not separate and distinct from the impairment due to the cataracts and pseudophakia.  Therefore, the Veteran is not entitled to a separate compensable rating for the retinopathy.

Also of record are VA Medical Center treatment notes.  A review of the Veteran's VA Medical Center treatment notes shows that his DM is, at times, "wildly out of control."  Additionally, the VA Medical Center records show that the Veteran's DM medication is closely monitored and dosages are often adjusted to try and bring the Veteran's DM under control.  They also indicate that the Veteran is being watched closely for hypoglycemic reactions.  

In April 2010, the Veteran was seen at the VA Medical Center for an endocrinology evaluation.  At that time, the Veteran reported that he experienced hypoglycemic reactions with exercise and that his DM management had "gone to pot."  The examiner reported that the Veteran's DM was of reasonable overall control.  She reported that the Veteran was not checking his blood sugar or taking his insulin as prescribed.  The examiner reported that the Veteran was encouraged to take his insulin as prescribed and check his blood sugar at least twice a day.  He was also told to report his blood sugars to a VA Medical Center nurse regularly; however, it was noted that he would not need to be seen again for follow-up for approximately three months.

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his DM.  In this regard, the evidence of record indicates that the Veteran requires insulin and restricted diet for control of his diabetes.  There is no objective medical evidence that the Veteran is medically prescribed to regulate his activities.  The Veteran has reported that he regulates his activities in order to stave off hypoglycemic reactions; however, there is no evidence indicating that a physician has told the Veteran to do so.  Additionally, it appears that the Veteran is noncompliant with his DM management and that his hypoglycemic reactions are relieved with food.  The Board notes that regulation of activities is not merely a subjective complaint, but a medical conclusion of record.  Additionally, the Veteran has not required hospitalization for either hypoglycemic reactions or ketoacidosis and there is no evidence of record indicating that he sees his diabetic care provider more than four times a year for DM management.  Therefore, as there is no evidence that a physician has specifically told the Veteran that he must regulate his activities or avoid strenuous occupational and recreational activities as a result of his DM, the Veteran is not entitled to a higher disability rating for his DM.  38 C.F.R. § 4.120, Diagnostic Code 7913.

The Board notes that consideration has been given to assigning a separate compensable disability rating for the Veteran's peripheral neuropathy, secondary to his diabetes.  However, as a result of the Veteran's failure to report for the examination necessary to determine the degree of severity of his peripheral neuropathy, the Board has been left with a record that is not sufficient to establish the nature and extent of the Veteran's peripheral neuropathy.  Therefore, a separate compensable disability rating cannot be assigned for peripheral neuropathy in any limb based on the evidence of record.  38 C.F.R. § 4.120, Diagnostic Code 7913, note 1.  


The Board further notes that the rating schedule does not authorize a compensable rating for ED unless there is also penile deformity.  See 38 C.F.R. § 4.120, Diagnostic Code 7913.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.





ORDER

Entitlement to a disability rating in excess of 20 percent for DM with ED, peripheral neuropathy, and retinopathy is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


